Order entered January 24, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01202-CV

                       HADDINGTON FUND, LP, ET AL., Appellants

                                              V.

                        BRADLEY S. KIDWELL, ET AL., Appellees

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-02197-2016

                                          ORDER
       A supplemental clerk’s record was filed on January 22, 2020.           Included in the

supplemental clerk’s record is the Suggestion of Bankruptcy filed by Haddington Fund, LP in the

United States Bankruptcy Court. This automatically suspends further action in this appeal. See

Tex. R. App. P. 8.2.

       Accordingly, we ABATE this appeal. It may be reinstated on prompt motion by any

party complying with Rule 8.3 and specifying what further action, if any, is required from this

Court. See id. 8.3.

                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE